DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment wherein “one sight glass is used to supply light, preferably from an external light source” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification recites, in several places (e.g. pg. 7, lines 14-16 & pg. 11, lines 13-14) that the sight class is “provided with optical properties such as . 
Appropriate correction is required.
Claim Objections
Claims 2 & 9 are objected to because of the following informalities:  
Claim 2, line 2: “the glass material” lacks proper antecedent basis in the claim. While a “sight glass” is established in claim 1, no particular “glass material” has been previously recited. 
Claim 2, line 5: “a sight glass” appears it should read “the sight glass”, as the sight glass has already been established. 
Claim 9, lines 3 & 4: “their longitudinal axes (L1, L2)” and “the longitudinal axis (R) of the accumulator housing” each lack proper antecedent basis in the claims. See also relevant 35 U.S.C. 112(b) rejections below. 
Appropriate correction is required.

Claims 4 & 6 each include list indicators (e.g. “(-)" or “(•)”). These list indicators are generally superfluous and may lead to issues during prosecution as claims are amended, or otherwise lead to doubt as to whether certain limitations of the dependent claims are also included in the lists. 
As per 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. These line indentations should serve the same purpose as the list indicators, without introducing the additional complexity. If the Applicant wishes to keep the list indicators, care should be taken to apply the indicators consistently throughout the prosecution process.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (lines 1-3) “A hydraulic accumulator, in particular in the form of a piston accumulator” and “a separating element (20) arranged therein, in particular in the form of a piston”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitations of “a hydraulic accumulator” and “a separating element”, and the claim also recites “in particular in the form of a piston accumulator” and “in particular in the form of a piston”, which are narrower statements of the respective limitations. The claim is considered indefinite because there is a question or doubt as to whether the feature(s) introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
See also MPEP § 2173.05(d), which states that description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. 
Claims 2-10 are rejected due to dependency on claim 1. 

Claim 3 recites “the metal material consists of materials of the accumulator housing (10) or of an independent metal ring (44, 46), preferably consisting of a corrosion-resistant stainless steel, which is inserted into the accumulator housing (10)”, which renders the claim indefinite for several reasons. 
First, “the metal material” lacks proper antecedent basis in the claim. As best understood, this is intending to refer to the “metal material” which surrounds the glass material of the sight glass; however, this “metal material” is first recited in claim 2, while claim 3 depends only from claim 1. 

Finally, as set forth in MPEP § 2173.05(d), description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In the instant case, the phrase “preferably” (i.e. “preferably consisting of a corrosion resistant stainless steel”) renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. 

Claim 5 recites “the sight glass (34, 36) is cut and preferably polished at its exposed front faces (56, 58)” which renders the claim indefinite for several reasons. 
First, it is unclear what is meant by “its exposed front faces”. In particular, it is unclear if both longitudinal sides of the sight glass constitute an “exposed front face” such that each sight glass would have two such exposed “faces”. Otherwise, it is unclear how the sight glass (which may be a single sight glass, in claim 5) would have multiple “exposed front faces”.
Additionally, as set forth in MPEP § 2173.05(d), description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In the instant case, the phrase “preferably” (i.e. “preferably polished”) renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.


Claim 6 recites “the sight glass (34, 36) is provided with optical properties such as magnification, coating and/or prismatic properties”, which renders the claim indefinite for several reasons. 
First, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
Additionally, while a “coating” may be applied to a surface to provide certain optical properties (e.g. an antireflective property), a coating is not understood to be an optical property, per se. 

Claim 7 recites the limitation "the metal ring (44, 46)" (first recited in line 2).  There is insufficient antecedent basis for this limitation in the claim. While “an independent metal ring (44, 46)” is established as an optional/alternative element in claim 3, claim 7 depends only from claim 1. 

Claim 8 recites that “one sight glass (34, 36) is used to supply light, preferably from an external light source, and the other sight glass (34, 36) is used for optical observation”, which renders the claim indefinite for several reasons. 
First, it is unclear if the limitations wherein one sight glass is “used to supply light” and the other is “used for optical observation” is merely a recitation of intended use of the claimed device, or if these are to be interpreted as positively defined method steps of using the device. As set forth in MPEP § 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
Additionally, as set forth in MPEP § 2173.05(d), description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In the instant case, 

Claim 9 recites “both sight glasses (34, 36)” however, claim 1 (from which claim 9 depends) establishes only “at least one sight glass (34, 36)”. While claim 8 recites “two sight glasses”, claim 9 does not depend from claim 8. 

Claim 10 recites “the two sight glasses (34, 36)” however, claim 1 (from which claim 10 depends) establishes only “at least one sight glass (34, 36)”. While claim 8 recites “two sight glasses”, claim 10 does not depend from claim 8. 

Claim 10 also recites “arranged on the front side” (line 3) which lacks proper antecedent basis in the claim. Additionally, it is not particularly clear what is meant by “arranged on the front side” in the context of this claim.

All claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 (as understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiese et al. (US 4,055,105; hereafter Wiese). 
Regarding claim 1, Wiese discloses (figs. 1 & 2) a hydraulic accumulator, in particular in the form of a piston accumulator (as shown in fig. 1), comprising an accumulator housing (incl. at least cylinder 2 & end cover 10) and a separating element (4) arranged therein, in particular in the form of a piston (as shown), which separates a fluid side (6) from a gas side (8), characterized in that at least the gas side can be inspected, at least in part, by means of at least one sight glass (12: col. 2, lines 52-55: “a commercially available high pressure resistant sight glass or window 12 through which the interior of the gas chamber 8 can be viewed…”), which is fixed in the accumulator housing (i.e., in end cover 10, as shown). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wiese as applied to claim 1 above, and further in view of “METAGLAS Metal Fused Sight Glasses” (NPL catalog, 2015; see PTO-892 for complete citation; hereafter METAGLAS).
Regarding claim 2, Wiese does not explicitly disclose a particular method for manufacturing the sight glass. As mentioned, however, Wiese does suggest that the sight glass may be “a commercially available high pressure resistant sight glass” (col. 2, lines 52-55). 
METAGLAS teaches a line of commercially available “metal fused sight glasses”. For example, page 62 of the reference teaches a “Type 64 METAGLAS Threaded Sight Glass” having a glass material (which may be “Borosilicate” or “Sodalime” glass; see “Materials section) fused to an externally threaded metal ring (which may be stainless steel; see “Materials” section), and suggests that such an arrangement provides advantages of: “very compact”, “high pressure resistance”, “simple assembly”, and “long working time”.
The METAGLAS document further teaches (page 2) how the METAGLAS product line of sight glasses are manufactured; namely, by heating a metal material (“Steel ring”) surrounding a glass material (“glass disc”) together to a temperature at which the glass material is liquid (i.e. until the glass melts) and runs to the metal material while in contact therewith, such that upon subsequent cooling, the glass material solidifies while forming the sight glass and is clamped in an annular manner by the metal material (see fig. below). 

    PNG
    media_image1.png
    166
    845
    media_image1.png
    Greyscale





It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Wiese to utilize a metal fused sight glass such as the Type 64 METAGLAS Threaded Sight Glass (or similar), in view of the teachings of METAGLAS, especially considering that Wiese explicitly suggests that a commercially-available high pressure resistant sight glass may be used, and METAGLAS teaches such a commercially-available high pressure resistant sight glass which may further provide additional benefits (e.g. simple assembly, long working time, elimination of a potential catastrophic failure mode, ability to be cleaned and reused, etc.). 
Such a combination would have been otherwise obvious as the simple substitution of one known element (i.e. the generic “commercially available sight glass” of Wiese”) for another (e.g., a METAGLAS Threaded Sight Glass) to yield predictable results (i.e., to obtain one or more of the benefits of the fused glass arrangement listed above; e.g., improved strength and integrity). 
As modified to include the metal fused sight glass of METAGLAS, the hydraulic accumulator of Wiese would read on the additional limitations of claim 2 wherein, for manufacturing the sight glass, a metal material surrounding the glass material is heated together with the glass material to a temperature at which the glass material is liquid and runs to the metal material while in contact therewith, such that upon subsequent cooling, the glass material solidifies while forming a sight glass and is clamped in an annular manner by the metal material (i.e., as taught by METAGLAS).

claim 3, the hydraulic accumulator of Wiese, as modified above to utilize a metal fused sight glass such as the Type 64 METAGLAS Threaded Sight Glass, renders obvious the additional limitation wherein the metal material consists of materials of the accumulator housing or of an independent metal ring, preferably consisting of a corrosion-resistant stainless steel, which is inserted into the accumulator housing.
In particular, Wiese discloses that the sight glass (12) is to be inserted into the accumulator housing (i.e. in the end cover 10, as shown in fig. 1). The METAGLAS reference teaches that the Type 64 METAGLAS threaded sight glass (among others) comprises an independent metal ring which is available in stainless steel or carbon steel (see METAGLAS, page 62). 
With regard to the fact that stainless steel is “preferred” in the claim (and to the extent that this might be seen as a required limitation), as stated above, the offerings of METAGLAS include stainless steel and carbon steel. The examiner further notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding the limitation wherein the stainless steel is “corrosion resistant”, the examiner notes that all stainless steel is “corrosion resistant” to some degree, as such steels are more resistant corroding (e.g. rusting) at least as compared to ordinary iron (hence “stainless”).
Therefore, when modified as above, the metal material of the sight glass would consist of an independent metal ring (formed from carbon steel or stainless steel), which may “preferably” consist of a corrosion resistant stainless steel (i.e., when the stainless steel option is selected, as a matter of design choice), which is inserted into the accumulator housing, meeting the limitation of the claim. 


claim 4, the hydraulic accumulator of Wiese, as modified above to utilize a metal fused sight glass such as the Type 64 METAGLAS Threaded Sight Glass, renders obvious the additional limitation wherein the sight glass is a laminated safety glass, a soda lime glass, a borosilicate glass, a glass ceramic, or a quartz glass or sapphire glass.
In particular, as previously noted above, METAGLAS teaches that the Type 64 METAGLAS Threaded Sight Glass is available with a borosilicate glass or a soda lime glass. Both options read on the claimed limitation.

Regarding claim 5, with respect to the limitations wherein the sight glass is “cut and preferably polished at its exposed front faces”, as set forth in MPEP § 2113 (I & II), the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. 
In the instant case, the sight glass of METAGLAS (i.e., the type 64 METAGLAS threaded sight glass as shown on page 62) appears to be substantially identical to the claimed sight glass, despite any differences in manufacturing process. While METAGLAS does not explicitly teach that the glass has been cut and polished at its exposed front faces, the glass material of the sight glass does not extend past said “exposed front faces” (corresponding to a “cut” structure, as understood) and otherwise appears to be substantially smooth / lens-like (corresponding to a “polished” structure, as understood). 
As a result, the hydraulic accumulator of Wiese, as modified to include a metal fused sight glass such as the Type 64 METAGLAS Threaded Sight Glass above, reads on or otherwise renders obvious the limitation of claim 5 wherein the sight glass is “cut and preferably polished at its exposed front faces”. 
claim 6, the hydraulic accumulator of Wiese, as modified above to utilize a metal fused sight glass such as the Type 64 METAGLAS Threaded Sight Glass, renders obvious the additional limitation wherein the sight glass is provided with optical properties such as magnification, coating and/or prismatic properties.
In particular, the METAGLAS sight glass is provided with at least the optical property of transparency (see photograph on page 62 of METAGLAS, among others; also visible on cover page photograph of the reference document). 
The examiner notes that, as best understood, the recitation of “such as magnification, coating and/or prismatic properties” is merely exemplary of possible optical properties and is not a closed group of required options. 

Regarding claim 7, the hydraulic accumulator of Wiese, as modified above to utilize a metal fused sight glass such as the Type 64 METAGLAS Threaded Sight Glass, renders obvious the additional limitation wherein the metal ring surrounding the sight glass has an outer thread fixing the metal ring to the accumulator housing via an inner thread of the accumulator housing.
In particular, as shown on page 62 of METAGLAS, the type 64 threaded sight glass includes an outer thread on the metal ring surrounding the sight glass, and the page discloses (under “Applications”) that the device is intended for “female connection with Metric or Whitworth thread”). 
If the accumulator housing of Wiese not already seen as including such corresponding inner thread (e.g., as part of the modification to enable the use of the sight glass of METAGLAS in claim 2 above), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Wiese to include an inner thread in the accumulator housing, corresponding to the outer thread of the metal ring of the sight glass, to enable fixing the metal ring to the accumulator housing via said inner . 

Claims 8-10 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wiese as applied to claim 1 above, and further in view of Bennett (US 1,264,143).
Regarding claim 8, Wiese further discloses that the sight glass (12) fixed in the accumulator housing may be used for optical observation (e.g. to view the interior of the gas chamber 8, including viewing a position indicating element on spring means 26; col. 2, lines 51-54 & col. 3, lines 18-22). 
Wiese does not explicitly disclose the additional limitation wherein a second sight glass is fixed in the accumulator housing, used to supply light, preferably from an external light source. 
Bennett teaches (in fig. 3; alternate embodiment shown in figs. 1 & 2) a vessel housing (6) comprising two sight glasses (10a & 16) fixed to the vessel housing and arranged side-by-side, wherein one sight glass (16) is used to supply light from an external light source (12; “an electric lamp”), and the other (10a) is used for optical observation (i.e., of an internal indicating element 7). Bennett suggests “the light from the lamp illuminates the gage bar so that it can be readily seen through the window 10, and the depth observed.” (page 1, lines 44-47). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Wiese to further include a second sight glass fixed to the accumulator housing, arranged side-by-side with the first sight glass in the accumulator housing wherein one sight glass may be used to supply light 
As a result, the limitations of claim 8 are met, or are otherwise rendered obvious. 

Regarding claim 9, the hydraulic accumulator of Wiese, as modified above to include a second sight glass side-by-side with the first sight glass, renders obvious the additional limitation wherein both sight glasses are arranged side-by-side and are fixed to the accumulator housing such that their longitudinal axes extend in parallel to the longitudinal axis of the accumulator housing.
In particular, the first sight glass of Wiese (as shown in fig. 1) is fixed to the accumulator housing in such a way that the longitudinal axis of the sight glass is parallel to the longitudinal axis of the accumulator housing. In the arrangement of Bennett (as shown in fig. 3 thereof), both sight glasses are fixed to the housing, and the glass elements 10a and 16 are shown parallel to one another such that, as understood, their longitudinal axes would also be parallel to one another (i.e., the two sight glasses are not tilted relative to one another, as shown). 
As such, when the hydraulic accumulator of Wiese is modified above to include the second sight glass side-by-side with the first sight glass, in view of the teachings of Bennett above, the resultant arrangement would read on the limitations wherein both sight glasses are arranged side-by-side and are fixed to the accumulator housing such that their longitudinal axes 

Regarding claim 10, the hydraulic accumulator of Wiese, as modified above to include a second sight glass side-by-side with the first sight glass, reads on the additional limitation wherein the location of installation of the two sight glasses is an end cover (i.e., 10 of Wiese), arranged on the front side (i.e., the external side, as best understood; as shown in fig. 1 of Wiese), as part of the accumulator housing.

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. To promote compact prosecution, the following references are noted as being particularly pertinent: 
US 4,064,826 to Pauli teaches (figs. 1-5) a sight glass having the optical property of magnification (col. 1, lines 60-61: “the lens also magnifies bubbles in the line, making the bubble easy to observe.”)
US 4,806,707 to Landmeier teaches (fig. 5) a piston monitoring arrangement wherein a light source (40) and an observation means (42) are arranged with respect to a cylinder (20) such that their longitudinal axes extend parallel to the longitudinal axis of the cylinder. 

    PNG
    media_image2.png
    406
    564
    media_image2.png
    Greyscale







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753